PER CURIAM.
The determination by a trial court that a child is dependent is a mixed question of law and fact. See In re M.F., 770 So.2d 1189, 1192 (Fla.2000) (citing Banks v. State, 732 So.2d 1065, 1067 (Fla.1999)). A ruling determining that a child is dependent will be affirmed if the trial court applied the correct law, and the record reflects that the decision is supported by substantial competent evidence. See M.N. v. State, 826 So.2d 445 (Fla. 5th DCA 2002). In the present case there was substantial competent evidence adduced at the trial to establish that there was a substantial risk of imminent abuse or neglect by the mother, and the children were properly adjudged to be dependent as to her within the meaning and intent of Chapter 39, Florida Statutes (2004). ' In addition, the trial court applied the correct law.
AFFIRMED.
PLEUS, MONACO and TORPY, JJ., concur.